In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00342-CV

EDDIE LACY STIVERS III, Appellant       § On Appeal from the 297th District Court

                                        § of Tarrant County (D297-S-12155-13)
V.
                                        § February 28, 2019

JERRY HOLMES, Appellee                  § Per Curiam

                            JUDGMENT ON REHEARING

      Appellant Eddie Lacy Stivers III filed a motion for rehearing of our original

memorandum opinion that issued on January 10, 2019.           We deny the motion,

withdraw our memorandum opinion and judgment dated January 10, 2019, and

substitute the following.

      This court has considered the record on appeal in this case and holds that the

attempted appeal should be dismissed. It is ordered that the attempted appeal is

dismissed for want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM